     MCGREGOR W. SCOTT
1
     United States Attorney
2    DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
3    Social Security Administration
     BEATRICE NA, CSBN 303390
4
     Special Assistant United States Attorney
5           Office of the General Counsel
            160 Spear Street, Suite 800
6           San Francisco, California 94105
7           Telephone: (415) 977-8967
            Facsimile: (415) 744-0134
8           E-mail: beatrice.na@ssa.gov
9    Attorneys for Defendant
10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13   ERICK MASON,                                     )   No. 2:16-cv-02734-CKD
                                                      )
14          Plaintiff,                                )   JOINT STIPULATION AND PROPOSED
                                                      )   ORDER FOR THE AWARD AND
15                  v.                                )   PAYMENT OF ATTORNEY FEES AND
16                                                    )   EXPENSES PURSUANT TO THE EQUAL
     NANCY A. BERRYHILL, Acting                       )   ACCESS TO JUSTICE ACT, 28 U.S.C.
17   Commissioner of Social Security,                 )   § 2412(d)
                                                      )
18
            Defendant.                                )
19                                                    )

20
21          IT IS HEREBY STIPULATED by and between the parties through their undersigned

22   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and

23   expenses in the amount of Three Thousand dollars ($ 3,000.00) under the Equal Access to

24   Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal

25   services rendered on behalf of Plaintiff by counsel in connection with this civil action, in

26   accordance with 28 U.S.C. § 2412(d).

27          After the Court issues an order for EAJA fees to Plaintiff, the government will consider

28   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s counsel, Robert Weems.




                                                      1
1    Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the
2    ability to honor the assignment will depend on whether the fees are subject to any offset
3    allowed under the United States Department of the Treasury’s Offset Program. After the order
4    for EAJA fees is entered, the government will determine whether they are subject to any offset.
5           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
6    determines that Plaintiff does not owe a federal debt, then the government shall cause the
7    payment of fees, expenses and costs to be made directly to counsel, pursuant to the assignment
8    executed by Plaintiff. Any payments made shall be delivered to counsel.
9           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
10   attorney fees, and does not constitute an admission of liability on the part of Defendant under
11   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
12   from, and bar to, any and all claims that Plaintiff and/or counsel may have relating to EAJA
13   attorney fees in connection with this action.
14          This award is without prejudice to the rights of counsel to seek Social Security Act
15   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
16
                                           Respectfully submitted,
17
     Dated: March 28, 2019           By: /s/ Beatrice Na for Robert Weems *
18                                       ROBERT WEEMS
                                         (* By email authorization on March 28, 2019)
19
20                                         Attorney for Plaintiff

21
22   Dated: March 28, 2019           By: /s/ Beatrice Na
                                         BEATRICE NA
23                                       Special Assistant United States Attorney
24                                         Attorney for Defendant
25   APPROVED AND SO ORDERED.
26   Dated: April 3, 2019
27                                                    _____________________________________
                                                      CAROLYN K. DELANEY
28                                                    UNITED STATES MAGISTRATE JUDGE




                                                     2
